DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(	s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chikaoka (EP 2818909 A1).
In regard to claim 1, Chikaoka discloses a display device (column 10, section [0035] – column 11, section [0040], Figure 1), comprising: a laser beam emitter configured to emit a laser beam (column 10, section [0036], Figure 1, “2a-c”); a driver configured to generate a driving signal for controlling a microelectromechanical systems (MEMS) mirror (column 10, section [0036], Figure 1, “7”), the MEMS mirror configured to reflect the laser beam onto a display region to generate an image (column 11, section [0039], Figure 1, “6”); and a controller configured to: generate a driving signal while rejecting a system disturbance; and provide the driving signal to the MEMS mirror (column 21, section [0090], Figure 14, “SIG0a,” re: vibration suppression).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8-10, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morarity et al (US 2021/0011133 A1).
In regard to claim 1, Morarity et al discloses a display device (page 2, section [0029], re: 3D imaging), comprising: a laser beam emitter configured to emit a laser beam (page 3, section [0048] – page 4, section [0049], Figure 4, “410”); a driver configured to generate a driving signal for controlling a microelectromechanical systems (MEMS) mirror (page 4, sections [0051-0053]), the MEMS mirror configured to reflect the laser beam onto a display region to generate an image (page 2, section [0029], re: 3D imaging); and a controller configured to: generate a driving signal while rejecting a system disturbance; and provide the driving signal to the MEMS mirror (page 4, sections [0052] & [0054], Figures 1 & 3, “140”).
Regarding claim 3, Morarity et al discloses wherein the controller comprises a feedback loop with a transfer function equivalent to that of the MEMS mirror (page 4, section [0054]).
Regarding claim 8, Morarity et al discloses wherein the MEMS mirror comprises a slow-scan mirror (page 4, section [0051], Figures 4 & 5, “442”).
In regard to claim 9, Morarity et al discloses a display device (page 2, section [0029], re: 3D imaging) comprising: a laser beam emitter configured to emit a laser beam (page 3, section [0048] – page 4, section [0049], Figure 4, “410”); a first microelectromechanical systems (MEMS) mirror (page 4, sections [0051-0053], Figure 4, “442”); a second MEMS mirror (Figure 4, “432”); a first driver configured to generate a first driving signal for controlling the first MEMS mirror; a second driver configured to generate a second driving signal for controlling the second MEMS mirror, wherein the first driver and the second driver are configured to drive the first MEMS mirror and the second MEMS mirror respectively to reflect the laser beam onto a display region to generate an image (page 4, sections [0051-0052]); and a controller configured to: generate a driving signal while rejecting a system disturbance; and provide the driving signal to the first MEMS mirror (page 4, sections [0052] & [0054], Figures 1 & 3, “140”).
Regarding claim 10, Morarity et al discloses wherein the first MEMS mirror comprises a slow-scan mirror (page 4, sections [0051-0053], Figure 4, “442”) and wherein the second MEMS mirror comprises a fast-scan mirror (Figure 4, “432”).
Regarding claim 12, Morarity et al discloses wherein the controller comprises a feedback loop with a transfer function equivalent to that of the MEMS mirror (page 4, section [0054]).
In regard to claim 17, Morarity et al discloses a display device (page 2, section [0029], re: 3D imaging) comprising: a laser beam emitter configured to emit a laser beam (page 3, section [0048] – page 4, section [0049], Figure 4, “410”); a slow-scan microelectromechanical systems (MEMS) mirror (page 4, sections [0051-0052], Figures  4 & 5, “442”); a slow-scan driver configured to generate a driving signal for controlling the slow-scan MEMS mirror (page 4, sections [0051-0053]); and a controller configured to: generate a driving signal while rejecting a system disturbance; and provide the driving signal to the slow-scan MEMS mirror (page 4, sections [0052] & [0054], Figures 1 & 3, “140”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Morarity et al as applied to respective claims 1 and 9 above, and further in view of Gilbert (US 2014/0192078 A1).
Regarding claims 5 and 14, Morarity et al discloses as set forth above, but does not specifically disclose wherein the controller comprises a notch filter.
Within the same field of endeavor, Gilbert teaches that it is desirable in display devices comprising MEMS mirrors to comprise notch filters for the purpose of conditioning transmitted light (page 1, section [0005]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the controller of Morarity et al to comprise a notch filter since Gilbert teaches that it is desirable for the purpose of conditioning transmitted light.
Claim(s) 2, 4, 6, 7, 11, 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morarity et al.
Regarding said claims, Morarity et al discloses as set forth above, but does not specifically disclose wherein the controller comprises a pre-filter with a transfer function equivalent to that of the MEMS mirror, a parallel feedback loop with a constant gain, wherein the notch filter is an adaptive notch filter with a transfer function that is a reciprocal of the transfer function of the slow-scan MEMS mirror, wherein the feedback loop includes a lead compensator, wherein the controller comprises: a pre-filter with a transfer function equivalent to that of the slow-scan MEMS mirror, wherein the controller comprises a parallel unit feedback loop.
It would have been an obvious matter of design choice to for the device of Morarity et al to comprise said components, since applicant has not disclosed that their addition solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any configurable transfer function or controller component that drives the MEMS mirror as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 26, 2022